DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021 and 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 16 and 32 are objected to because of the following informalities:  

Dependent claim 16 and 32, recite “the at least one audio snippet”. Antecedent limitations in corresponding independent claim use a term “at least one snippet”.  When referring the same entity, a claim must use terms consistently. 

Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,114,085. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of this child application are broader than corresponding claims of ‘085 parent patent. In other words, corresponding claim in ‘085 parent patent anticipate instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this child application, applicant presented new claims 16-37, which are broader than corresponding claims of the ‘085 parent patent. 

Independent claim 16 recites:
“combine the at least one audio snippet and the synthesized utterance to form combined audio”. 

In an antecedent limitation, “the at least one audio snippet” is defined as: “at least one snippet having lyrics corresponding at least one of the plurality of words or the plurality of phrases”. An antecedent limitation further defines “the synthesized utterance” is defined as: “to create a synthesized utterance of at least one of the plurality of words or plurality of phrases”

Based on the antecedent limitations, the claimed scope encompasses a situation that both “the at least one audio snippet” and “the synthesized utterance” are obtained from the same word or phrase (i.e., claimed “at least one of the plurality of words or plurality of phrases”)

In this application, the original disclosure only shows (Fig. 5, #14) that audio snippets and synthesized utterances are combined for different text portions (words / phrases). The original disclosure does not support a claimed scope of combing both audio snippet and synthesized speech obtained from the same word / phrase because both the identified audio snippet and the synthesized utterance are based on “at least one of the plurality of words or plurality of phrases”. 

Claim 32 has an issue similar to that explained above for claim 16. Dependent claims 17-31 and 33-37 fail to remedy deficiency of their corresponding independent claims. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kamanaka (US PG Pub. 2003/0074196, submitted by applicant in an IDS, referred to as Kamanaka) in view of Sater et al. (US PG Pub. 2008/0091571, submitted by applicant in an IDS, referred to as Sater).
Kamanaka was cited before for rejecting the originally presented claims of the parent application (16/235,776). Kamanaka discloses a text-to-speech conversation system by combining a recorded sound with synthesized speech (Fig. 3, [0043-0044]). Kamanaka further discloses when text containing song lyrics, the final synthesized audio is combining speech portions from a speech synthesizer with song portion from a song generator based on lyrics (Fig. 11, [0131-0135]). 

Sater discloses generating customized lyrics in a song by replacing some portions with a synthesized speech (Fig. 2, Fig. 8, [0044], customizing a song “Happy birthday, dear …”, by combining singing voice with a speech synthesized user’s name: “Happy birthday, dear Billy”). 

Regarding claims 16 and 32, Kamanaka discloses a system and a method for providing text-to-speech functionality (Abstract, Fig. 11, Fig. 18, a computer implemented system by combining synthesized speech with recorded sounds), comprising:

identifying, from input text, any one of (i) a plurality of words, (ii) a plurality of phrases, or (iii) a combination of (i) and (ii), suited to being converted into audio output ([0060-0062], Fig. 11, identifying words from an input text for text-to-speech generation); 
identifying lyrics corresponding at least one of the plurality of words or the plurality of phrases suited to being matched to audio output ([0129], [0133-0134], [0142-0143], identifying lyric words and searching song phrase dictionary); 
creating a synthesized utterance of at least one of the plurality of words or plurality of phrases, thereby generating a synthesized utterance ([0038-0039], [0073-0075], [0134], Fig. 11, generating synthesized speech); 
combining the at least one audio snippet and the synthesized utterance to form combined audio (Fig. 3, and Fig. 11, [0076-0079], [0165], combing synthesized speech with natural recorded sounds or created song form lyrics); and 
providing an audio output that includes the combined audio (Fig. 3 and Fig. 11, Fig. 13, #S97, Fig. 17C, #S133).	

Kamanaka discloses a text-to-speech system by combining synthesized speech with either recorded sounds (Fig. 3, combining “cat.wav”) or generated song from lyrics (Fig. 11, [0133-0134], [0142]). Kamanaka implicitly discloses “a plurality of tracks” and “at least one snippet having corresponding to a snippet of a track of the plurality of tracks”. 
To further show the claimed feature, the examiner cites Sater which discloses generating a customized song by combining pre-recorded song segments with customized segment from synthesizer (Sater, Fig. 2, [0043-0044], combining a song “Happy birthday dear…”, with a synthesized sound from a user name (e.g., “Billy”) for form an song output “Happy birthday dear Billy”).

Both Kamanaka and Sater are dealing with audio generation. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Kamanaka’s teaching with Sater’s teaching to combine synthesized speech with audio snippets from a song. One having ordinary skill in the art would have been motivated to make such a modification to customize a song to obtain a personalize audio message (Sater, [0003-0004]).

Claims 17-21, 26-28, 30, 31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kamanaka in view of Sater and further in view of Todic (US PG Pub. 2011/0288862, referred to as Todic).

Dependent claims 17-19, 26-28 and 33-35 define features of aligning audio data with lyrics. Kamanaka discloses finding a song phonetic / prosodic information from song phrases (Kamanaka, [0131], [0133], [0142-0143]). Kamanaka does not explicitly discloses features defined by these dependent claims. 

Todic discloses audio-to-lyric synchronization by aligning each line of lyrics with corresponding audio portions (Fig. 8, #802, align audio and lyrics, Fig. 13, [0032], Table 1 and table 2). Todic further discloses using Viterbi algorithm ([0037], [0045]), which is further defined in claim 27 for clarifying a broadly claimed “a forced alignment engine”.  MPEP (2144.01) states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Kamanaka in view of Sater teaching with Todic teaching to align song audio with lyrics. One having ordinary skill in the art would have been motivated to make such a modification to enable search an audio being played (Todic, [0026]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 20 and 36, the combined teaching further discloses combing a first audio snippet with synthesized utterance using forced alignment data (Kamanaka, Fig. 11, [0133-0134]; Todic, Fig. 13, [0102-0103]).

Regarding claims 21 and 37, the combined teaching further discloses determine a suitability of the first audio snippet, including by determining how clearly the lyrics of the first audio snippet can be heard (Kamanaka, [0167]).

Regarding claims 30-31, the combined teaching further discloses determine a quality described in the input text, wherein identifying the first track is based at least in part on the quality, wherein the quality is a music genre or music artist (Sater, [0061-0062], Todic, [0097-0098], [0104]).

	Examiner’s Note
Claims 22-25 and 29 maybe allowable if applicant could overcome a rejection to independent claim 16 under 35 U.S.C. 112(a) set forth in this office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659